* Corpus Juris-Cyc. References: Family, 25CJ, p. 667, n. 94, 96; p. 668, n. 99; p. 669, n. 53; Trusts, 39Cyc, p. 198, n. 36.
This case was here on a former appeal, and is reported in141 Miss. 144, 106 So. 359, where a statement of the case then before the court and the instrument of trust are sufficiently set forth for an understanding of the issue on this appeal.
The trustees filed a final account in the chancery court, showing receipts and disbursements under the instrument of trust. The report showed a charge of one thousand seven hundred twenty-five dollars by the trustees to Katherine George Adams, the daughter of P.S. George, which was paid to her during the lifetime of P.S. George, but after she had reached the age of twenty-one years and married J.C. Adams, and was living with him in the city of New Orleans, La. This account was excepted to by appellee on the ground that she should not be so charged, on the theory that by her marriage and living with her husband in New Orleans she ceased to be a member of the family of her father, P.S. George, within the meaning of the trust instrument. She had subsequently *Page 313 
died, and Dr. J.C. Adams, her husband, inherited her interest in the property conveyed by the said trust instrument.
The second exception, filed by Dr. J.C. Adams, was to the allowance by the trustees of nine thousand one hundred fifty-nine dollars to Frank Aldridge George, money advanced to him after the attainment of his majority for support and for the completion of his education. The third exception, filed by appellant, was to the charge by the trustees to Frank Aldridge George of six thousand four hundred twenty-five dollars, money advanced to him after the death of his father, P.S. George, and before the attainment of his majority, for the purpose of support and education.
The chancellor overruled the exception of Frank Aldridge George to the allowance of one thousand seven hundred twenty-five dollars to Mrs. Katherine George Adams, above stated.
By the trust instrument it was provided that, during the life of the grantor, P.S. George, the grantees and trustees "shall apply the income, rents, profits, and proceeds of every kind, in their discretion, to the support of myself and my family, and the payment of any debts which I now owe." By another provision of the trust instrument it was provided that:
"The said grantees are to hold said property herein conveyed as follows: One undivided half for my wife, Kate D. George, and one undivided half for my daughter, Katherine George. Should any children be hereafter born to me, such child or children shall share equally with my daughter, Katherine George, in the one-half held by said grantees for her, as aforesaid. If I survive my said wife, the interest herein declared for her benefit shall revert to me. If any child or children shall be hereafter born to me, and shall die before I do, the interest of such child or children shall revert to me."
Another provision of the trust instrument was: *Page 314 
"If I should die before my said wife, she may ask for and have partition of said property, and upon her application in writing to said grantees, for such partition, they shall within three months, unless said application be before that time withdrawn, proceed to set apart to said Kate D. George one-half of said property in fee simple, and shall make her a deed thereto."
The wife elected to take the benefit of this provision subsequent to the husband's death, and her one-half interest in the proceeds was awarded to her.
Another provision was that:
"When the youngest of any children which may be hereafter born to me, or if no child or children shall be hereafter born to me, then when my said daughter shall attain the age of twenty-one years, if I shall not then be living, said property herein conveyed or any property hereafter purchased by said grantees as hereinbefore provided, shall be partitioned, and to each of the beneficiaries shall be set apart by the grantees herein, as hereinbefore provided for partition in the case of said Kate D. George, their respective interest in said property as herein declared. If I should be living at the time of the happening of said event, said property shall not be partitioned until after my death, and upon my death same shall be partitioned as hereinabove provided."
It will be seen from these provisions that the income of the property conveyed to the trustees was to be used for the support of P.S. George and his family, and for the payment of his debts existing at the time of the making of the trust instrument. This property conveyed in trust was to be partitioned only as between the children, on the youngest child becoming twenty-one years of age.
The first question for our consideration is whether or not Mrs. Katherine George Adams was, at the time the advancements were made to her, a member of the family of P.S. George, she at that time being married and living with her husband apart from her father. We think that, when a daughter marries and lives with her *Page 315 
husband, apart from her father, she certainly ceases to be a member of her father's family, but unquestionably becomes a member of the family of her husband. We think this fact is established in the case of Pearson v. Miller, 71 Miss. 381, 14 So. 731, 42 Am. St. Rep. 470, in which case a family was described as being "a collection of persons living together under one head." See, also, Goss v. Harris, 117 Ga. 345, 43 S.E. 734; Phelps v. Phelps, 143 Mass. 570, 10 N.E. 455; Wood v.Wood, 63 Conn. 324, 28 A. 521, and cases cited therein. We therefore think the chancellor was in error in not charging this allowance to Mrs. Katherine George Adams to her separate interest in the property.
In reference to the account incurred for the support and education of Frank Aldridge George after his father's death and before he reached the age of twenty-one years, we think that he continued to be a member of the family of his father, subject to be supported and educated out of the funds arising from the use of the property in the hands of the trustees. The fact that Mrs. George elected to take her separate interest did not prevent the minor children of the deceased remaining members of the family, and entitled to support and education out of the funds derived from the trust estate, and Frank Aldridge George should not have been charged separately with this amount from his interest in the funds. These expenditures will be paid out of the funds in the hands of the trustees derived from the trust property. Therefore the chancellor's findings as to this item will be reversed.
We think the chancellor was correct in holding that the money paid for the support and education of Frank Aldridge George after he arrived at the age of twenty-one years was to be charged to him separately, and not from the trust funds before a division thereof among the beneficiaries. The judgment of the court will be affirmed as to the items expended after Frank Aldridge George became twenty-one years of age, but will be reversed as *Page 316 
to the other items and judgment entered here in accordance with this opinion.
Affirmed in part, and reversed in part.